Title: From George Washington to Major General Philemon Dickinson, 30 October 1777
From: Washington, George
To: Dickinson, Philemon



Dear sir
Head Quarters [Whitpain Township, Pa.] 30th Octr 1777

your favor of 26th Instant, covering Governor Livingstons Letter to you, I receiv’d last evening; by which I observe he does not think himself authoriz’d to give you the necessary orders respecting a Compliance with my requisition.
General Foreman has been at Red bank some days & has collected a small number of Men there, I have heard nothing of Genl Newcomb for some time past Genl Foreman writes me that he has issued Orders to him, to Join him without loss of time, with all the men he can possibly raise, which, it seems, he has hitherto neglected notwithstanding my most pressing admonitions to him on this Head.
If upon the Arrival of Genl Winds you find that the time for which his men were rais’d, is nearly expir’d, it will not answer any valuable purpose for him to proceed with them unless you think they might be replaced there.
The Terms of Genl Burgoynes surrender came to my hands a few days since. I am &c.

G.W.

